Case 6:14-cv-02805-DEW-KK Document 110 Filed 03/08/21 Page 1 of 2 PageID #: 3005




                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION
  ______________________________________________________________________________

  BRANDON SCOTT LAVERGNE                                        CIVIL ACTION NO. 14-2805-P

  VERSUS                                                        JUDGE DONALD E. WALTER

  N. BURL CAIN                                    MAGISTRATE JUDGE KAY
  ______________________________________________________________________________

                                     MEMORANDUM ORDER

         Before the Court is a second motion filed by the plaintiff, Brandon Scott Lavergne

  (“Lavergne”), entitled “Motion For Relief From Final Judgement Rule 60(b)(6) and (d)(1).” See

  Record Document 107. 1

         In his current motion, Lavergne once again complains about his conditions of confinement,

  specifically his time in solitary confinement. This issue has been previously addressed by the

  Middle District of Louisiana following a motion filed by Lavergne in that court. See Lavergne v.

  McDonald, et al., No. 19-0709 (M.D. La. Nov. 23, 2020) (Record Documents 15 and 17).

  Lavergne currently complains in his instant motion, inter alia, that the Report and

  Recommendation that issued from this Court is in direct contradiction to the language contained

  in the ruling from the Middle District of Louisiana regarding his conditions of confinement.

  However, this is not the case. The language from the Report and Recommendation from this Court

  noted that “the sentence imposed by the state district court was for the term – life imprisonment

  without parole, the minimum required under Louisiana law for a first degree murder conviction”


  1
    On September 27, 2019, Lavergne’s previous motion for relief from judgment pursuant to Rule
  60(b) and (d) was denied by this Court. See Record Document 91. Lavergne appealed. See
  Record Document 93. After a brief return to the district court to determine whether Lavergne
  illustrated excusable neglect or good cause for filing a late notice of appeal and whether Lavergne
  was entitled to a certificate of appealability, the matter was returned to the Fifth Circuit Court of
  Appeals, which denied Lavergne’s request for a certificate of appealability, his motions for leave
  to supplement and amend, and motion for reconsideration.
Case 6:14-cv-02805-DEW-KK Document 110 Filed 03/08/21 Page 2 of 2 PageID #: 3006




  and that “[t]he state district court made no requirement of solitary confinement in imposing the

  sentence.” Record Document 84 at 12-13. This language is not inconsistent with the statements

  made by the ruling issued by the Middle District of Louisiana, wherein the provisions of the plea

  agreement were discussed as opposed to the sentence imposed by the state district court. See

  Lavergne v. McDonald, et al., No. 19-709 (M.D. La. Nov. 23, 2020) (Record Document 15 at 22-

  23).

         More importantly, when Lavergne sought a certificate appealability from the Fifth Circuit

  Court of Appeals regarding the Report and Recommendation that was issued in the instant case in

  April of 2018 about which he complains, the Fifth Circuit noted that Lavergne “asserts that his

  sentence constitutes cruel and unusual punishment because he has been kept in solitary

  confinement since his conviction pursuant to a provision in his written plea agreement.” Lavergne

  v. Vannoy, No. 18-30639 (5th Cir. June 17, 2019). 2 The Fifth Circuit then concluded that

  Lavergne did not make the requisite showing for a certificate of appealability and denied his

  request for such. See id. As the Fifth Circuit has considered the issue and denied his request for

  a certificate of appealability, this Court is bound by the effect of that determination. Accordingly,

  Lavergne’s instant motion must be DENIED.

         THUS DONE AND SIGNED at Shreveport, Louisiana, this 8th day of March, 2021.


                                                _________________________________________
                                                            DONALD E. WALTER
                                                      UNITED STATES DISTRICT JUDGE


  2
    This conclusion was also noted by the Middle District of Louisiana in a separate ruling regarding
  a section 1983 motion filed by Lavergne, complaining that his constitutional rights were violated
  due to the imposition of an illegal sentence and due to his classification resulting from the illegal
  sentence. See Lavergne v. Stutes, No. 17-1696 and 18-693, 2019 WL 4619963 at *3 (M.D. La.
  Sept. 10, 2019) (“On “June 17, 2019, the United States Court of Appeals for the Fifth Circuit
  denied the plaintiff a certificate of appealability regarding the legality of his sentence.”).

                                              Page 2 of 2
